COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Elder and Bray
Argued by Teleconference


DAVID WAYNE BOWMAN
                                       MEMORANDUM OPINION * BY
v.   Record No. 2827-95-3            CHIEF JUDGE NORMAN K. MOON
                                           APRIL 15, 1997
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRY COUNTY
                    David V. Williams, Judge
          Rickey G. Young (Law Office of Rickey G.
          Young, on brief), for appellant.

          Michael T. Judge, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     David W. Bowman appeals from his conviction for statutory

burglary and grand larceny.    Bowman raises two questions: (1)

whether the evidence was sufficient to prove statutory burglary

and grand larceny; and (2) whether the circuit court erred in

failing to suppress evidence discovered at Bowman's residence.

We hold that the evidence was sufficient and that the trial court

properly admitted the evidence because it was discovered pursuant

to a search warrant which was based on probable cause.

     On April 27, 1994, Bowman went to the home of Chancey Ashley

in order to look at Ashley's home which was for sale.     After

touring the inside of Ashley's home, Bowman asked to be allowed

to look inside Ashley's storage building.    Ashley accompanied

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Bowman to the storage building which contained a variety of

tools, a riding lawn mower, and some chain saws.    On April 28,

1994, Ashley left for work at 5:00 a.m. and returned home at

approximately 6:00 p.m. and discovered his home had been

burglarized.    Tools and equipment, valued at $1,500, including a

wrench with "C. Ashley" engraved on it, were missing.

        Five months later, on October 5, 1994, Investigator D. J.

Runge of the Patrick County Sheriff's Department received a

telephone call from Franklin County Investigator Shively who

informed him that he had reason to believe Bowman might possess

stolen property, and that Franklin County officers would attempt

to obtain a search warrant.    Shively informed Runge that some of

the property that Bowman possessed might be property that was

stolen from Shively's home in a recent break-in.    Shively

requested Runge proceed to Bowman's home in order to make certain

that no property was removed from Bowman's residence.
        Runge arrived at Bowman's home at approximately 7:30 a.m.

and knocked on Bowman's door.    Bowman answered, and Runge

informed him "that Franklin County investigators were in route

and were going to attempt to obtain a search warrant for his

residence."    Runge then inquired if Bowman would consent to a

search of his home.    Bowman said that he "was unsure whether he

would" permit a search of his residence.

        At approximately 7:45 a.m., Officer Cox arrived at Bowman's

home.    At approximately 8:00 a.m., Runge ran a check on Bowman

and was informed that there were outstanding warrants for

                                 - 2 -
Bowman's arrest in Henry County.    Runge placed Bowman under

arrest and advised him of his rights.    Bowman then volunteered

that there were firearms in his home and that he had handled the

weapons.    Runge was aware that Bowman was a convicted felon and

Runge felt, based on Bowman's statements regarding the presence

of firearms in the residence and Bowman's possession of them,

that he had probable cause to obtain a search warrant.

     Subsequently, Shively arrived and Runge relayed the

information regarding the weapons to Sheriff Gregory who was

still in the process of obtaining a search warrant for Bowman's

residence.    The information regarding the firearms was included

in the affidavit supporting the search warrant.   After observing

Bowman, Shively informed Runge that Bowman was wearing Shively's

class ring.   Runge also relayed this information to Sheriff

Gregory, and this information was also included in the affidavit

supporting the search warrant.    Also attached to the affidavit

was a list of the items stolen from Shively's home, which

included a 1976 Franklin County High School ring and a number of

firearms.
     At 11:00 a.m., a search warrant was issued, and Bowman's

residence was searched.    A wrench bearing the engraving "C.

Ashley" was among the items seized from Bowman's home.   At trial,

Bowman moved to suppress the evidence found in his residence,

specifically the wrench bearing the engraving "C. Ashley," as the

product of an unlawful search and seizure.

                          Motion to Suppress

                                 - 3 -
             The standard which we apply in reviewing a
             magistrate's probable cause determination is
             whether, considering the totality of the
             circumstances, the magistrate had a
             substantial basis for concluding that
             probable cause existed. We are further
             mindful that a magistrate may draw reasonable
             inferences from the material supplied to him
             and that his determination of probable cause
             "'should be paid great deference by reviewing
             courts.'" "A deferential standard of review
             is appropriate to further the Fourth
             Amendment's strong preference for searches
             conducted pursuant to a warrant."


Williams v. Commonwealth, 4 Va. App. 53, 68, 354 S.E.2d 79, 87

(1987) (citations omitted).
     Here, the affidavit supporting the warrant for the search of

Bowman's residence provided that (1) Runge reported he was

searching for stolen property including stolen guns and that

Bowman had indicated that he had guns on the premises of his

home; (2) Bowman was wanted in Henry County on two outstanding

arrest warrants; and (3) that Shively positively identified a

ring on Bowman's finger that had been stolen from Shively's

residence.

     This evidence, considered in its totality, provided the

magistrate with sufficient information to reach the reasonable

conclusion that there was "a fair probability that contraband or

evidence of a crime w[ould] be found in" Bowman's residence.
Illinois v. Gates, 462 U.S. 213, 238 (1983).     Such a finding

constitutes probable cause upon which a warrant may properly

issue.   Id.

                           Motion to Strike


                                 - 4 -
     Bowman argues that the evidence was insufficient to sustain

his conviction because the Commonwealth failed to prove recent

possession of recently stolen property and because Ashley's

identification of Bowman was "faulty."

     On appeal, the evidence is to be viewed in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.     Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).      The

trial court's verdict will not be disturbed on appeal unless it

is plainly wrong or without evidence to support it.     Stockton v.

Commonwealth, 227 Va. 124, 145, 314 S.E.2d 371, 385, cert.

denied, 469 U.S. 873 (1984).

     Bowman's arguments raise questions of credibility.      Efforts

to challenge the credibility of the Commonwealth's witnesses must

be made before the trier of fact.   It is for the trial court to

make determinations of credibility.     Myers v. Commonwealth, 11
Va. App. 634, 400 S.E.2d 803 (1991).    Here, the trial court

rejected Bowman's explanation that he had acquired Mr. Ashley's

wrench by purchasing it from his father or at a flea market.     The

trial court found Bowman's explanation of his possession of the

stolen property unbelievable.   The truth of an explanation

regarding possession of stolen property is a question of fact and

the trial court is under no burden to accept any explanation that

may be offered.   Roberts v. Commonwealth, 230 Va. 264, 272, 337
S.E.2d 255, 260 (1985).   Similarly, the trial court's decision to

accept Mr. Ashley's identification of Bowman was a determination
                                - 5 -
of the witness' credibility, a determination that is reserved to

the trier of fact and that is not to be disturbed on appeal

unless plainly wrong.   Here, the evidence was sufficient to

support the trial court's findings and accordingly, those

findings must be affirmed.

     Bowman's argument that his possession of stolen property was

not recent was not argued at trial and may not be raised for the

first time on appeal.   Rule 5A:18; George v. Commonwealth, 242
Va. 264, 281 n.4, 411 S.E.2d 12, 22 n.4 (1991).   Furthermore,

neither the ends of justice nor good cause exist to warrant

consideration of this issue on appeal.   Moreover, the possession

of the tool was not the only evidence of guilt.   Bowman's

presence on the premises on the evening before the burglary, his

possession of the stolen tool, and his false explanation for that

possession were sufficient pieces of circumstantial evidence to

sustain the fact finder's belief that Bowman was guilty and to

exclude any reasonable theory of innocence.
     Accordingly, the trial court's decision is affirmed.
                                                   Affirmed.




                               - 6 -